Citation Nr: 0925625	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to 
October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for PTSD and swollen/painful lymph nodes, and 
denied the Veteran's request to reopen her previously denied 
claim of entitlement to service connection for left rotator 
cuff repair (claimed as left shoulder condition) because the 
Veteran had not submitted new and material evidence.  The 
Veteran submitted a notice of disagreement with the denial of 
service connection for PTSD in June 2006 and perfected her 
appeal in February 2007.  Evidence added to the record since 
July 2005 indicates that the Veteran has moved to South 
Dakota.  Therefore, the Sioux Falls, South Dakota, RO has 
jurisdiction of this claim.  

The Veteran participated in a Decision Review Officer hearing 
in October 2006.  A transcript of this proceeding has been 
associated with the Veteran's claims file. 

The Veteran requested a Travel Board hearing and later 
withdrew her request for this hearing in September 2007.  See 
38 C.F.R. § 20.702(e) (2008).

The Board notes that the Veteran has a current diagnosis of 
major depressive disorder.  This issue is REFERRED back to 
the RO for appropriate action.  See Clemons v. Shinseki, 23 
Vet. App. 1, 5-7 (2009).


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  See 38 C.F.R. § 3.304(f)(3) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Of 
particular pertinence are the provisions of subparagraphs (8) 
and (9) of Section 5.14 which state that "[b]ehavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor."  The Court in Patton 
stated that such changes in behavior should be examined and 
clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific 
ailment."

The Veteran has provided evidence of behavior changes that 
occurred at the time of the alleged in-service sexual 
assaults and harassment.  Service treatment records indicate 
that the Veteran sought mental health treatment for stress in 
March 1988 and she was seen three times for ventilation and 
stress management during the claimed period of sexual 
assaults.  The Veteran was diagnosed with adjustment disorder 
with depressed mood.  See service treatment records; March 3, 
1988 and April 18, 1988.  There is also evidence that the 
Veteran dropped out of a class she was taking between October 
and December 1987 due to a personal emergency.  See DA Form 
699, DA Form 2496; disposition form; May 10, 1988.  
Additionally, during the Veteran's Decision Review Officer 
hearing in October 2006, she stated that several driving 
under the influence of alcohol charges had been filed against 
her.  The Veteran asserted that one of these incidents 
occurred within a month of her discharge from service.

The Board concludes that a VA psychiatric examination must be 
conducted in order to determine if the Veteran's PTSD is the 
result of in-service sexual assaults and harassment.  

Accordingly, the issue on appeal is REMANDED for the 
following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from January 2007 to the present.

2.  The RO/AMC should ask the Veteran for 
information about any driving under the 
influence charges that were filed against 
her, to include the dates and locations 
of these incidents.  The RO/AMC should 
then attempt to obtain official police 
reports of these incidents.

3.  The RO/AMC should schedule the 
Veteran for a VA psychiatric examination 
to determine the presence of PTSD and, if 
it is diagnosed, whether it is based on 
the stressor of in-service sexual 
assaults and harassment.  The examiner 
should thoroughly review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination and 
state that this has been accomplished in 
the examination report.  The examiner 
should consider evidence from sources 
other than service records which may 
corroborate the Veteran's account of the 
stressor(s).  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosis of PTSD is the 
result of in-service sexual assaults and 
harassment.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim of entitlement to 
service connection for PTSD should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

